Case 8:19-cv-00710-MSS-TGW Document 100-7 Filed 01/21/20 Page 1 of 3 PageID 2580




                              Exhibit 6
 Case 8:19-cv-00710-MSS-TGW Document 100-7 Filed 01/21/20 Page 2 of 3 PageID 2581



ATT Promises (Again) Not To Disconnect Your Account If It Suspects You Of
                        Illegally Downloading (T)
                                                  The Business Insider
                                         September 16, 2013 Monday 11:50 PM EST


Copyright 2013 Newstex LLC All Rights Reserved

Length: 532 words

Body


Sep 16, 2013 (The Business Insider:http://www.businessinsider.com/ Delivered by Newstex)
 ATT says it will not cut users off from the Internet who are suspected of illegally downloading copyrighted material,
even though its copyright warning letter says it could.

 On Friday, the TorrentFreak blog published ATT's Copyright Alert System (CAS) warning[1] sent to people it
believes are swapping movies, songs, books, etc., from the Internet without paying for them.
 The letter warned that illegally downloading was a violation of ATT's terms and it could result in "a limitation of
Internet access or even suspension or termination" of the account. In other words, ATT said the user could be cut
off from the Internet.
 That was a shocker.
 This letter is part of the "six strikes" plan[2] that went into effect last February, where the nation's largest ISPs send
warnings to those they think are breaking copyright law.
 Six strikes is supposed to be all about education. Repeat violators are not supposed to be cut off from the Internet.
They are to be temporarily redirected to another page, where they will be required to view educational materials on
copyright. Once they do that, the person will be released and free to go about their Internet business.
 ATT has specifically and repeatedly promised[3] that it's not cutting users off from the Internet as part of "six
strikes."
 So we contacted ATT and and asked why the warning includes this threat.
 A spokesperson explained that the letter is telling people what could happen should the person actually be found
guilty of illegal downloading under the Digital Millennium Copyright Act (DMCA) by a court of law.
 Because the six strikes warnings are only allegations, ATT promises it won't take these actions.
 If the person has completed the required educational course and ATT suspects the person is still illegally
downloading, after six warnings nothing will happen, a source close to the company told us. That is, unless a
copyright holder takes the person to court over it.
 Here's the full response that ATT sent to us:
 As we have previously stated, ATT's implementation of the CAS program does not involve terminating (or slowing)
customers' Internet accounts. The text of the Alert you saw on TorrentFreak on Friday contains a phrase about
termination for repeat infringers, which refers to our existing Digital Millennium Copyright Act (DMCA) safe harbor
obligations to have a policy to terminate "repeat infringers" in appropriate circumstances. CAS alerts are in
response to allegations of infringement rather than conclusive determinations of infringement by a court.
SEE ALSO: How To Spot A Fake iPhone And Other Phony Tech Gadgets[4]

 [1]: http://torrentfreak.com/att-threatens-persistent-pirates-with-account-termination-130913/ [2]:
http://www.businessinsider.com/isp-copyright-2011-
7?utm_source=partnerutm_medium=newstexutm_term=originalutm_campaign=partner [3]:
http://www.dslreports.com/shownews/ATT-Tells-Us-Their-Six-Strikes-Wont-Include-Throttling-123297 [4]:
http://www.businessinsider.com/how-to-spot-a-fake-iphone-and-other-phony-tech-gadgets-2013-
9?utm_source=partnerutm_medium=newstexutm_term=originalutm_campaign=partner
 Case 8:19-cv-00710-MSS-TGW Document 100-7 Filed 01/21/20 Page 3 of 3 PageID
                                                                        Page 22582
                                                                               of 2
     ATT Promises (Again) Not To Disconnect Your Account If It Suspects You Of Illegally Downloading (T)


Load-Date: September 24, 2013


 End of Document
